Citation Nr: 0029687	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The appellant was a member of the Oregon Army National Guard 
from May 1984 to August 1986 and served on active duty for 
training for a period beginning in July 1984.

This appeal arises from an April 1998 rating decision which 
denied the appellant's claim for service connection for the 
residuals of a neck injury.  The appellant requested a Board 
of Veterans' Appeals (Board) hearing in his October 1998 
substantive appeal.  The Regional Office (RO) was advised in 
February 2000 that he was unable to attend.


FINDING OF FACT

The appellant's neck injury is not attributable to any 
incident which occurred while he was on active duty for 
training or inactive duty for training.


CONCLUSION OF LAW

The appellant's neck injury was not incurred or aggravated by 
his National Guard service. 38 U.S.C.A. §§ 101, 5107 (West 
1991); 38 C.F.R. § 3.6 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for the residuals 
of a neck injury.  The relevant facts relating to the 
occurrence of appellant's neck injury are not in dispute.  
The current record includes a copy of a Linn County, Oregon, 
Sheriff's Office, police traffic accident report, showing 
that the appellant was injured in an automobile accident 
which occurred on November 10, 1984.  Records from Good 
Samaritan Hospital reflect that the appellant was brought to 
the hospital by paramedics and that the appellant was 
admitted.  He was treated for multiple injuries and the 
diagnoses on discharge on November 30, 1984, included 
fracture-dislocation, C-3-4, with cervical cord compromise of 
Brown-Sequard type and some evidence of central cord type 
syndrome.

In a March 1998 report of accidental injury, the appellant 
indicated that at the time of the accident he was returning 
home from his swing shift job.  He stated that when the 
accident occurred he was a member of the Army National Guard 
and was on authorized pass and leave.

Records were requested from Nancy H., Oregon National Guard, 
in March 1998.  The Oregon National Guard records secured 
pursuant to this request reflect that the appellant enlisted 
in May 1984.  In July 1984 he was ordered to active duty for 
training for a nine week period or upon completion of basic 
training, plus allowable travel time to his duty station, 
Fort Benning, Georgia.  The records include a copy of an 
airline passenger ticket, in the appellant's name, for travel 
from Columbus, Georgia, to Eugene, Oregon, on August 29, 
1984.

The records also include a copy of a July 1985 letter from 
the Oregon Army National Guard in which it was indicated that 
the appellant had been unable to attend drill since November 
17, 1984, due to an automobile accident.  A February 1999 
report of contact shows that Nancy H., Oregon Army National 
Guard, advised the Department of Veterans Affairs (VA) that 
the appellant was not on duty on November 10, 1984, and that, 
therefore, no line of duty determination was made.

A "veteran" is defined by statute as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
or aggravated in line of duty or any period of inactive duty 
training during which the individual concerned was disabled 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
Active duty for training is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes. 
38 C.F.R. § 3.6(c)(1).

Under the provisions of 38 C.F.R. § 3.6(e) any individual 
who, when authorized or required by competent authority, 
assumes an obligation to perform active duty for training or 
inactive duty training; and who is disabled from an injury 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty training, 
shall be deemed to have been on active duty for training or 
inactive duty training, as the case may be. 38 C.F.R. § 3.6.

The appellant has contended that when the November 10, 1984, 
accident occurred he was a member of the Army National Guard 
and was home on leave, having finished boot camp.  He notes 
that, as the result of the injuries sustained in the 
accident, he was no longer able to perform his duties and was 
discharged from the service.  His representative, in November 
1998, related that the appellant's military status at the 
time of the accident had to be clarified.

Pursuant to the representative's request, the Oregon Army 
National Guard was contacted in February 1999 and information 
was obtained to the effect that the appellant was not on duty 
at the time of the accident.  Moreover, the Board notes that 
the appellant, in his report of accidental injury, related 
that he was returning home from his swing shift job.  
Accordingly, we are unable to conclude that the appellant's 
injury qualifies as an injury sustained while en route from a 
period of training.  

The evidence in this case is in dispute only to the extent 
that there is some confusion as to the appellant's status 
when he sustained his injuries.  The appellant was clearly a 
member of the Oregon Army National Guard when the accident 
occurred.  However, his membership in the Guard, in and of 
itself, does not meet the criteria set out in 38 U.S.C.A. 
§ 101(24) for a grant of service connection for an accidental 
injury.

The appellant had completed basic training and apparently 
returned from Georgia in late August 1984.  It can not be 
determined, from the current record, whether the appellant 
had any further periods of active duty for training or any 
periods of inactive duty for training between his completion 
of basic training and the November 10, 1984, accident.  
Nevertheless, it has been affirmatively shown that he was not 
on duty, either active or inactive, with the Oregon Army 
National Guard when the accident occurred.

The Board concludes, for the reasons summarized above, that 
the law, rather than the evidence, is dispositive in this 
case.  Therefore, the claim is denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the residuals of a neck 
injury is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 5 -


